[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court has heard the argument of counsel regarding the defendant wife's Motion for Counsel Fees and Expenses Pending Appeal (docket entry number 106, dated August 31, 2000) and has examined the plaintiff's "amended" financial affidavit of February 28, 2000, and the transcript of the oral Memorandum of Decision of Moran, J., on August 11, 2000. The court has also considered the impact of Judge Moran's order of the referenced date, which orders have been secured by no immediate wage withholding and the benefit of which is no available to the defendant. The court is also aware the plaintiff has previously been ordered to pay to the defendant five thousand dollars ($5,000) as attorney's fees.
The referenced motion is denied since the disposable income available to the plaintiff is presently no greater that that available to the defendant.
SO ORDERED. CT Page 12272
SHEEDY, J.